Case 2:18-cv-08420-RGK-PJW Document 196 Filed 07/14/21 Page 1 of 1 Page ID #:2010

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                    CASE NUMBER:

   UNITED STATES OF AMERICA
                                                                      2:18−cv−08420−RGK−PJW
                                                    Plaintiff(s),

            v.
   $1,546,076.35 IN BANK FUNDS SEIZED FROM
   REPUBLIC BANK OF ARIZONA ACCOUNT
   1889, et al.                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                                      ELECTRONICALLY FILED DOCUMENTS
                                                  Defendant(s).




   PLEASE TAKE NOTICE:

   The following problem(s) have been found with your electronically filed document:

   Date Filed:         7/14/2021
   Document Number(s):                 195
   Title of Document(s):              Notice of Appearance or Withdrawal of Counsel G123.
   ERROR(S) WITH DOCUMENT:

   Incorrect event selected. Correct event to be used is: Request for Substitution of Attorney




   Other:

   Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
   document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
   notice unless and until the Court directs you to do so.


                                                 Clerk, U.S. District Court

   Dated: July 14, 2021                          By: /s/ Andrea Kannike Andrea_Kannike@cacd.uscourts.gov
                                                    Deputy Clerk

   cc: Assigned District Judge and/or Magistrate Judge

       Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
